FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                       TENTH CIRCUIT                     August 17, 2015

                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court

    ILANA REINHARDT,

           Plaintiff - Appellant,

    v.
                                                           No. 15-7008
    THE STATE OF OKLAHOMA, EX                            (E.D. Oklahoma)
    REL., THE DISTRICT ATTORNEYS                  (D.C. No. 6:14-CV-00367-FHS)
    COUNCIL, government of Oklahoma
    (administrative) agency; SUZANNE
    McCLAIN ATWOOD, individually and
    in her official capacity; OFFICE OF
    DISTRICT ATTORNEY FOR
    DISTRICT NO. 18, government of
    Oklahoma agency; FARLEY WARD,
    individually and in his official capacity;
    TANYA GREEN, individually and in her
    official capacity; J. DOE, individually and
    in his or her official capacity,

          Defendants - Appellees.



                                    ORDER AND JUDGMENT*



*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
Before, HARTZ, TYMKOVICH, and BALDOCK, Circuit Judges.



       Plaintiff Ilana Reinhardt appeals the dismissal of her second amended complaint

for failure to state a claim and the district court’s denial of her motion for leave to amend

the complaint. We are not persuaded.

       It is impossible to tell from the second amended complaint what misconduct was

committed by what defendant. As fully explained in the opinion by the district court,

even giving the complaint a generously liberal construction it wholly fails to comply with

the requirements of Ashcroft v. Iqbal, 556 U.S. 662, 677‒79 (2009), or this circuit’s pre-

Iqbal standards, see Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008). And

the district court did not abuse its discretion in denying Plaintiff an opportunity to file yet

another amended complaint when the motion seeking permission to do so failed to

explain how the defects in the second amended complaint would be cured.

       We AFFIRM the judgment below.

                                            ENTERED FOR THE COURT



                                            Harris L Hartz
                                            Circuit Judge




                                               2